OFFICE   OF THE ATTORNEY      GENERAL         Of     TEXAB
                               AUSTIN




morrbl' V. L. Pitman
eat7  Attornr~, Anderron County
~rrtloo, Toxar




#aptlone
from row

                                                     i   a 1ett.r       to
     IW of thl8 date                                      ban, Ohalnaan,
     Auder8onCounty                                      the,       requrrt-
     lng an oplnlon                       er or not the nam8 OS
                                         ly plaord on the ballot.
                                          0rfl00 oi DlrtrlotJudge
                                      ntolra4 in tha que8tlonI
                                    od in thr ropy of Yr. Jordan’8

                            rdan   ha8         that I glre you
                                         raqur8t84
                                      not lnoludrdin hi8 letter.
                                        Slmonr, Seorrtarlor the
                                           o? Toxar, a letter
                                             that aomiittsato
     acerpt all applioatloarfor rttite ottlooa, prorldad thel
     ar@ postmarkedby the deadlinedata, won though rooolre4
     arter ruoh date.
            "I as al80 lnolorlng herrrith a letter from Mr. Ernert
     A. Landman,dated Hal g7, 1944, addrrrrrd to th8 Bonorablo
     iionryLather  Jordan, 1x1rhloh Hr. Law&an rota forth iaotr
     and hlr tlewr ln regardto whether or not hlr nam8 OM ba
     lsgally,p?a:td on the ballot a8 oandidatofor Dlrrtrlot
     Judge.
pw’p”-       .    .    -.     -----,            ,-&,-       -




                      Wr quotr            from          th8 latterwritten to you by Bonorablr
         btlmor             Jordm,         Chairman of An48rronCountyDomoeratlohroutlre
         tte* a8 r0110w8:

                'I am Chairaanof th8 D8moOrstiOBxeoutirr Corn-
         mittor of AndrrronCounty, Texas and on May 15, 1944
         about 4830 P. Y, f r808ltedth8 #ollowlngtalogam:


                      "'THE            COUNTY           CHAIRMAN
                      "'DMOCRATIC BECUTIVZ COMWTTSB ANDERSOHCOUNTY
                      "'KWdALBkQJXST THATb¶YN&tBBB PLACEDUPON
         OFFICIAL BALLOT FOR PRIMiJiYELECTIONTO BE XBLD JULY gg
         1944 AS A CANDIDATE FOR TF$ OFFICL F,PDISmICT JUDCB BAS
         BszfLeDTO      YOU WITH RE+UIRFnD REXITANCE---l5WESTA

                  *On Hay 16, 1944 about 9:00 A, Y. I reo8iredby
         SpecialDeliveryfrom a Speoial Deliverymwsrrnger an
         applloationby llr.Ernest A. Landmnnof Athans,Toxar
         ror hi8 nam8 to go on thr ballot a8 a oaadidato   for Judga
         or the 3rd JudlolalDistrictoi Texas, raid applloatlon
         being in rrgular   form a8 required by Artlolo5111 oi
         Vernon’s   AnnotatedCivil &atuteS. Th18 SpeoialDelivery
         letterwas postmarked Athena, Texas, Kay 15, 1944, 4:3CP.
         Y. and war postmarkrdPalestine,Toxar, May 16, 1944. The
         PalertinepoStmarkedtlin818 not Olear, but it 4Qwarr
         to ba S:OO A. Y. and the year 18 not oloar   on the post-
         -k.      Mr. Landman maintafnr that he is lntitl84  to go
         g;h8 ballotior the Prlmrf       Elrotlon to be hold July ee,
              . The qu88tlon is whather or not under the faotr out-
         1inOd heroinMr. Landman has ii184 with ma as rrqulrrdby
         Art1010311t of Vernon'8 Annotate4Civil Statutrr.
                "1 hare a 80 y oi AttorneyCharal*   Opinionnumber
         00ggO(rapprorodby Eera14 C. Mann, AttorneyCaneralof
         Texar,June 26, 1940 but Mr. Landman oontendr that hi8
         telegramis 8n addltfonalSaOtor that did not 8xl8t ln
         the faOt8 outlined in the Attornrymnaral*g Opinion,an4
         I think thlr 18 true, l l +*



               We now quot. from the letter mitten to Bonorabla                           Henry
  htlmer    Jordan bt HonorablePrnest A. Lan4man,as fOllOW8:
botnbl. v. L. PltlMn, pigo 3




                  a+   l   l   Your lsttsrwa8   a   rurprlrs to ma   and in
‘.
     r1.w of ths faot JOU St4t4d   that 09QODifl( hUidh&t48 1.
     M. Johnron and Clay Oottsn 414 not objsot to 4 nuo
                 on the ballot ths lsttsr prsrsntsd mrs of a
     lp p sa r lng
     rurprl88a4 it mssm8 to me that thsr rOuld in r4ality
     bs ths only On48 who 00~14 ob       It 18 trU4 ths pub110
     18 int4r48t44,  b&I8ii th4y Ob    t0 11u,th4y Will ilksly
     rot4 4g$~8$nm4,   and 80 this Mttsr 18 qUit4  a q8tSry
     to    ma*


            Artlol4 3112, RSviDsd 01~11 StatUtSD, 1925 as amsndsd
iy the 4Sth b?JgiSlatUrS,1943, Chaptsr210, Paragraphi, MW roads:


             wAny person dsriring   hi8 Dam4 to appear on the
     0rrlolal ballot as a oandldatsfor ths nomlnatlonfor
     Chlsf Ju8tlos or ASSOOlatSJurtlosOf ths &Nrt Of Civil
     Appeals,or for R4prr84ntatlv4in Congr488,or rot Stats
     Senator whsn suoh SsnatorlalDirtriot 18 oompo8440s on4
     or mors than on4 oounty, or for Rsprs8sntatlrs,or dirtrict
     judgs or 4lstrlot attorneyin rsprs8sntatlvsor ju4lolal
     distrlOt8O0mpOSSd0r on4 or mars than on0 aounty, shall
     ii14 with ths ohalrm4n0s the 4xaoutlr4oommittss0s ths
     party for ths 418tr108,Said request with ~r424n04 to a
     oandldatsfor a Stats nomlnatlon,or if thsrs bs no ohalr-
     man of 8uOh dietriot4xsoutirS     Oonnitt.4, thsn with ths
     ohairmanof saoh sounty OOmpOSingDuoh 418trlot,not later
     than ths third Monday ln May prsosding     ths general primary.
     Suoh rSqUSSt8 may likswi88    bs ill84 not  latsr than 8414
     &at* br any twenty-firs(25) qualiil44voters r48ldsnt
     withip ruoh 4l8trlot,rlgnsd4nd duly aoknowlodgsd. Im-
     msdlatsly e&tsr luoh dats suoh dirtriotohairmanshall
     04rtirrthe names 0s all psrronr for w hornuoh tSqUSSt8
     hare bssn ills4 to ths oounty ohairman of saoh county
     OOmQO8in~ 8U4h district.     If 8414 nams 14 not rubmlttsd
     or filed within raid tims, sams shall not bs plaosd upon
     Said ballot."


            .Thsprovlslonr0r Arti     sin,   84~1844                 cm1   statut48,
through Ssction 1 thsr40r, read8 48 r0ii0rr:


          _____   *Tha
                   _   rsqusrt      b
     lrrlllatlngrim   any party plaosd on the olflolal
     ballot for a gsnsralp r ima ra8
                                   t a oandldatsfo r ths
     nomlnatlon0s ruoh party ror any Stat4 0rri04 shall
     be gor4rn44by ths r0ii0mg:
gonorabl*     V.    L. Pitman,pg. 4




                   ‘1.   Suoh rsqusrt   rhau bs in writing Si&II@d and
         duly solarowlsdg4dby the parson d48lrlng ruoh nodnation,
         or br tw4ntpflr4 quallii44totsr8. It shallstats    the
          o@upatloQ, oounty 0s r48144n04and QODt-OrfiOS addro88
                         and if ma44 by h imlh8n
             8uOh QSrDolL,                                  4180    ltatS   hi8
     1        (I
            4.
    t

                         1908, in M opinion 444r44844
                   On AU&l88    I,                       to Mr. T.
y, Jonas, 0411, Tsxar, the HonorableB, V. DavidDOn,   AttOrnSy
&natal of Tsxar, 8414:


                 "No oandidatrfor nominationto any oiflos ofin
         hare his nam4 printedupon the orriolal ballot in the
         primary  sl@OtlOn,unlo88 ha maker applloationto the
         County Chairnanwlthln the tlms prosorlbsdby law and
         pay8 his proportionatepart 0s the 0xp4n808 0s holding
         the slsotlon.a

                  June 1.8,1910, ln 4n opinion addrss8edto the Honor-
                   On
abls I. 1. Falll8,    County Chairman,Clifton,Texas, the Honorable
Jewel P. Llghtioot,AttorneyGsnsral, held that a oandl4atsror
Stat4 Senate in a dlstriot40PQOSSd0r more than one oounty,Wag
requlrs4to hare his applloatlonfor hi4 mums to be plaosd upon


rufrlolsntsompllanosto et name upon ballot.

            On June 25, 193d, in a t414g8m addr4884d to Bonorabls
John A. Cook, DirtriotAttorney,Mt. PlSaSant,Texas,th8 Honorable
Wllll8mYoCraw, Attorney@enoral Of Texas, Dtatsd the iollowlng:


               "OF OPINIOWCOMMITTEE WAVTHORIZED TO PLACE
         NAM OU BALLOT OP CANDIDATgWHO DID NOT PIL2 IN TIM&
         OPPOSINGCANDIDATXSWY WOT WAITW

                   Opinion     Ho. 0-2207   by Honorable   @srald   C;   Mann, Attorney
Osnoral 0s %x48, reads, in part, as fOiiOW8:

                *It Will k ob8srtodthat tW0 SlSmOntS                are 488sn-
         tlal to oon8tltut4*riling* 0r an instrument;               viz: ds-
llrsrt to and rsoslpt of by the proper oiilosr.Thlr
 l8 wall 88tab~i8h4din TsXar. B44l 1. ~4xa~d4r,     6
 TQX. ml; City of Dal188 1. Bssm8n (C. C. A. 1898)
 16 Tax, CIT. App. 335, 46 8. 1. 626; Brogdonv. Stats,
  3 Tax. Cr. B. 476, 140 8. W. 362; Wart 7, Stats, 108
~t4X. cr. B. 647, 2 8. 1. (24) 271; Hal 4 T. Wood, Dlr-
 iriot Clerk, (0. 0. A. 1933) 66 S. 1. f 2U) 352, writ
 rSf484d;Blaokburnv. Stats (C. C. A. 1936) 72 S. W.
 (24) 627; 2x parts &ifODtS,  127 Tax. Cr. R. 368, 77
 8. W. (24) 675; Haddux t. Booth (C. C. A. 1957) 108 8.
W. 529.      904 4180 Poyaor            t. Comml88lonor   0r Internal
Rsrsnus (C, C. A. 5th Clr.) 81 fed' (24) 521.

       uWhlls the mars dsposltof an lnstrumsntIn the
United &at48 mdlr is not 0urrioiOnt to oonstltut4
'filing (0, 8. 1. Imubsrdo,  SU9ra; Moorer 7. Stats,  96
W. W. 225) rsoslptby ml1 within ths proper time and
by the proper orrioer is a 'rilingf and the rohlols or
agsnoyby whloh the ln8trunont18 tran8mltt.d18 or no
oon8squsnO4. In all 0a888 the query 18, ha8 the irmtru-
asnt bean r444lr44and placed in the oustodyof the
properofflolal. Moorsa T, Stats, 96 N.W. 225; Sw44n4y
v. City of Wsw York, 225 N. I, 271, 122 W. E. 243; O*Hsarn
1. Rriokron,County Auditor (9. Ct. Yinn. 1922) 152 Mlnn.
349, 1SS N. W. 736.
          "AS stated in Sweeney v. City of Now York,
rupra3
          “‘Thsverb 'to ills' may be US04 in
    TariOUS              When, 88 in this StetUtS,
                   84ll8.8.
    it   18 raid that a paper must be filed with
    an orfiosr, ths r4quirom4ntis at 144.88oom-
    plied   with whsn ths party 4411T4r8that paper
    to the 0rri04r at his orrioialplace 0s busi-
    no88 8nd there lsator it with him. Whether
    hs doo8 this personallyor by mall is. w4
       hink. ii4QIeitSri.4~.80 lOn8 a8 it 18 aotuallz
    r4041f44c~     (Undor8oorlngOur,)

       "In aooord with thl8 rtatsmsntOf the law 18 Com-
monwealthv. O*Brysn,Utlsy & Company,153 Ky. 406, 158
s. W. 1126.
          “In     Stats       4x   rsl. O'Hsarn v* Lr10k80n;County
Auditor,rupra,  a 4an4144t4for thq 0rrie4 0r stats
Rsprs8sntatlvs mailed ILLapplicatiboto have hi8 nams
plaosdon the ballot 08 the last 4 for legal filing
and it Wa8 not rsoslr44until the Foilowingday. The
porabl*       v.        L. Pit-,        pa4      6




       mud             h@l& tht       the dv the lpplioationwas aotually
       r*O*ir*6               by the proper      0rii04    war   the     day    it war ril46.

              4Conr*qusntly,it 18 the opinion0s thlr depart-
       l4nt, and fop ar4 r48 4truiiy adli84d thaa what an
       lp p llo a tio
                   of aa oandr data to hare hi8 nams plaosd upon
       ths prlnary ballot in proper forr aad oontalnlsg every
       ratter required by law 18 tranrmlttrdthroughtthsVnltsd
       States aallr and 18 rsoslvs4 by the 9ro9ot oftlosi wlth-
       in the 8l.M allowed by law, it 18 ‘SilOd within ths
       meaning0s Art. 3112, Vernon's Annotat04Civil StatUtSD.”


                         The Attorney0Osnaral of the Stats                       of lLxa8 hare oon-
 gigt@ntly             held    that   O~did&SS       for   &iStriOt           OmOS,   in   di8triOtS
 ~po844     0s more than one oounty are roqulr44 to hare their ap-
 p).loatlonr for name8 to be plaos d upon ballot iwths hands of the
 DlrtriotChairman.or rs8psotirscounty                              Chairman.witbin the time
 prsroribed             by law.

            The l48t day for the above dssorlb44oan4ldatsto SllS
 hia applloatlonwith the County Chairman*a8 by lbth, 1944, and
 looordlngto your lsttar and the osnd14ats1sown StatSWHit,said
 sbnorablsgrnert A. Lmdmfin 8 applioat ion for a plaos on ths
 Dsmooratistlokst a8 a oan4ldatsfor DietriotJudge was not rsoalved
 by the County Chairmanuntil somstlmsHay 16, 1944.


              Mr. Landran 4ont4nd8that his t414gram rant to and
 rsosl+s4      by tlu
                  DsmooratloChairmanon Hay 15, 1944, 18 en a44ltlonal
 r8OtOr that 414 not sxirt la the iaotr outllnsd in thO Attornsy
 6on4ra118 Opinion llo. O-2207. Thir 4spartnsntadmits that the
 tslsgram4040 inject a new raot or olroum8tano4,but we are oon-
 tiIiO.6 that it 4008 not ohangs the OOllOlUSiO~ a8 4XjW088.d in the
 abors448Orlb84OQlnlOn. We quota from OpinionNo. O-605@ by
 thir dspartwnt, as fOilOW8:


                l* * l A 4 4 r sr u l reading0s raid  Art1014 3112,
        a8 ,mOndSd,  di80~8.8       that the XUqUSSt Of 4 04Ildid4tS
        ror party nomlnatl0on     ror any 0s the 4l8trlotOfflOSS
        r4r4rr44to therein must ooniormto the r*qu1r*m*nt8
       with rsrsrsnosto a oan414at8for Stats noalnatlon.
        There rsqulr@msnt8are sat rorth in 8sotlon 1 Oi Arti-
        014 5111, H4tl444 Civil Statutes, 192S, above quoted.
        $MoClaln t. 24tt8, st al, (Clr. A99.j    OS 8. W. (24)
                   .                                                   . .

                                                                       1;:”           .’
                                                                                      d4
             *It 18 aloe, thereron, that the Leglrlatur8
      ha8 ~rov1d.d only two method8 bl rhloh 8 OMAdidat8for
      party WmiilatiOB iOr 8 dirtrIOt OmO8   OaS haV8 hl8
      no   piaOOd On th8 OrriOhi b8liOt, vi81

               “(1) The   X’OqUO8t ior 8uOh pllLO8IUOnt
                                                      8hall be
      in writing, rlgned and duly aoknorledgedby the perron
      de8irlnp,8uOh nominatlOnc ft 8hau 8tat8 th8 oOoupe-
      &ion, oounty or m8ld8nOe anb po8tWmlOe   ad&e88 Oi
      8uoh perron,and al80 hi8 age. It shall b8 filed with
      the proper ahalrmn or ohairmen aud within the tima dr-
      8igLlated in said amended Artiolo 3112.
               a * l ln




            After a oareiul rtudy 0r the abovr mentionedtelegram,
~8 find the following:

           (1) It doer not purportto be the applicationof
the candidate,a&d is merely lnioraativrin It8 nC!tWe.
               (2) It 18 not In writing, rigned and acknowledged
by raid    oandldato.
            (3) It doe8 not 8tatO the oendldato'sage, re8ldonoo,
p08t.+rrioe addrere, or ~088088any 0r the arsentlalrequirement8
that met  be oontainedin an applicationfor a place on the of-
rlolal ballot.                   .


           In view 0r the roregolng, It 18 the opinion 0r thl8 de-
partmentthat Article 3118 of the Revised Civil StetUte8,88 amended,
llmltlngthe time when a bandidatefor a distrlot OfflOe, In a dl8-
trlot oompored 0r wre than one oounty, nay iI18 application to have
hi8 nam8 plaord upon the ballot lr mandatory. Being mandatory,
it 18 the duty 0r oandldatrr and rleotlon Of~lOlal8 alike, Jnolud-
lng th8 County Exeoutlve Comltter, to abide rtriotly by it8 letter.
Being mandatory,soreover,it8 provirlonroannot be waived by the
joint agreement 0r all oandldator ror raid 0rri0O or by other ln-
tererted   partier   oonoerned.